Filed 8/11/21 P. v. Fernandez CA2/4
           NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
     California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
 opinions not certified for publication or ordered published, except as specified by rule 8.1115(a). This
  opinion has not been certified for publication or ordered published for purposes of rule 8.1115(a).


    IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
               SECOND APPELLATE DISTRICT
                      DIVISION FOUR



 THE PEOPLE,                                                 B302183

        Plaintiff and Respondent,                            Los Angeles County
                                                             Super. Ct. No. BA468095
        v.

 JORGE FERNANDEZ, et al.,

        Defendants and Appellants.



      APPEAL from a judgment of the Superior Court of Los
Angeles County, Eleanor J. Hunter, Judge. Affirmed in part,
remanded with instructions.
      Maxine Weksler, under appointment by the Court of
Appeal, for Defendant and Appellant Jorge Fernandez.
      John L. Staley, under appointment by the Court of Appeal,
for Defendant and Appellant Young M. Tak.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Paul M. Roadarmel, Jr. and David A.
Wildman, Deputy Attorneys General, for Plaintiff and
Respondent.
                        INTRODUCTION

       A jury convicted defendant and appellant Jorge Fernandez
of murder, carjacking, robbery, and possession of a firearm by a
felon. It convicted defendant and appellant Young Min Tak of
carjacking and being an accessory after the fact to murder. The
jury and court also found true various firearm and prior
conviction allegations. On appeal, Fernandez argues: (1) the trial
court abused its discretion in concluding his inculpatory
statements were admissible; (2) his murder conviction is not
supported by substantial evidence; (3) several of the Penal Code1
section 667, subdivision (a)(1) enhancements the trial court
imposed must be stricken; (4) either his carjacking or robbery
sentence must be stayed under section 654; and (5) the 150-year-
to-life sentence the trial court imposed was an abuse of
discretion. Tak contends the trial court abused its discretion by
giving him the maximum possible sentence. We order three of
Fernandez’s section 667, subdivision (a)(1) enhancements
stricken. We also order the sentence for either his robbery or
carjacking conviction stayed under section 654. In all other
respects, the judgments are affirmed.

                PROCEDURAL BACKGROUND

       The Los Angeles County District Attorney filed an
information charging Fernandez with murder (§ 187, subd. (a);
count one), possession of a firearm by a felon (§ 29800, subd.
(a)(1); count four), and second degree robbery (§ 211; count five).
The information also charged both Fernandez and Tak with


1    All further undesignated statutory references are to the
Penal Code.




                                 2
carjacking (§ 215, subd. (a); count two), and charged Tak with
being an accessory after the fact to murder (§ 32; count three).
The information alleged Fernandez personally and intentionally
discharged a firearm in the commission of count one (§ 12022.53,
subds. (b)-(d)) and Tak personally used a firearm in the
commission of count two (§ 12022.53, subd. (b)). The information
also alleged Fernandez sustained two prior serious felony
convictions (§ 667, subd. (a)(1)) and two prior strike convictions
(§§ 667, subds. (b)-(i), 1170.12, subds. (a)-(d)).
        The jury found Fernandez and Tak (“defendants”) guilty as
charged and found the firearm allegations true.
        The court found Fernandez’s strike priors true and declined
to strike them. The court sentenced Fernandez to 150 years to life
in state prison, consisting of 80 years to life on count one (15
years to life for the murder, tripled to 45 years under the Three
Strikes Law, plus 25 years to life imposed under section
12022.53, subdivision (d), and 10 years for two prior serious
felony enhancements), and 35 years to life on counts two and five
(on each count, 25-year-to-life third strike sentences plus 10
years imposed under section 667, subdivision (a)(1)). The court
imposed an upper term of three years on count four, and doubled
it to six years, but stayed the sentence under section 654.
        The court sentenced Tak to 19 years and 8 months in state
prison, including an upper term of 9 years for carjacking, 10
years for the firearm enhancement, and 8 months (one-third the
middle term) for the accessory conviction.
        Defendants timely appealed.




                                3
                  FACTUAL BACKGROUND

   A. Prosecution Case
      1. Fernandez and Tak’s involvement with MS-13 and
         the Mexican Mafia

      Fernandez (gang moniker “Solo”) and Tak (“Scar”) were
members of the MS-13 street gang. MS-13 is controlled by the
Mexican Mafia. Fernandez and Tak grew up together and
remained friends. Tak drove a gray Nissan Armada and was
often accompanied by Fernandez. Fernandez regularly carried a
.40 caliber Glock handgun.

      2. Murder of Dejon Ward
         a. Shooting at the 7-Eleven and aftermath

      At 8:00 a.m. on July 12, 2013, Dejon Ward borrowed his
mother’s car to drive from Victorville to the Beverly Hills
Courthouse to pay a “fix-it” ticket. He ended up at a 7-Eleven on
Venice Boulevard and 12th Street. E.H., who was at that
intersection, heard a Latino man’s voice from the direction of the
7-Eleven. The Latino man was talking to someone in a car. She
then heard a gunshot, after which she saw the car rolling to a
stop. She believed the driver was dead.
      Another witness called 911 and reported the perpetrators
were “Hispanic guys” who “shot into the dude’s car” and fled in a
gray Nissan.
      Los Angeles Police Officer Kouvelis arrived at the 7-Eleven,
saw the car Ward had been driving smashed into a building, and
observed Ward was dead. Officers found an expended .40-caliber
casing in the passenger compartment of the car. The casing could
only have been fired from a .40-caliber semiautomatic firearm.




                                4
Ward died from a single gunshot wound to his lungs and heart.
Officer Kouvelis examined a surveillance video that captured two
men arriving in the parking lot in a silver Armada, a smaller
black car entering the parking lot, and two men exiting the
Armada then running back to it and driving away.
      On the day Ward was shot, Tak’s parents owned a silver
Nissan Armada. The parties stipulated Tak was driving the
Armada that day.
      Roughly a week after the shooting, Fernandez, Tak,
Fernandez’s girlfriend, and another woman went to Mexico.
Former Mexican Mafia associate J.S. testified Fernandez and
Tak returned by the time of J.S.’s wedding on March 1, 2014.

         b. Fernandez’s admissions to Ward’s murder

      Fernandez made statements to several gang associates
indicating that he killed Ward. Those associates testified at
Fernandez and Tak’s trial.
      L.V. was a former MS-13 gang member who later worked
as an FBI informant against the MS-13 gang. He identified
Fernandez and Tak as MS-13 gang members. Fernandez made
inculpatory statements to L.V. when the two men were in L.V.’s
garage smoking marijuana. Fernandez showed L.V. a YouTube
video with a title describing a murder outside a 7-Eleven.2 The
video showed Fernandez exit the passenger seat of the Nissan
Armada. L.V. knew it was Fernandez because of how he dressed
and wore his hat. Fernandez said he and Scar (i.e., Tak)



2     That surveillance video was uploaded to YouTube by the
police to obtain leads. It was viewed by various witnesses in this
case.




                                 5
approached an African American man they believed was a Blood
gang member and shot him. Fernandez also told L.V. the victim
tried to drive away and lost control, slamming into a wall and
some fencing. Fernandez said he fled to Mexico with his girlfriend
after the shooting.
       J.S. knew Fernandez and Tak to spend time together at a
marijuana dispensary, the House of Dank, where the Mexican
Mafia conducted business.3 On one occasion, Fernandez and Tak
went to the House of Dank in Tak’s Nissan Armada, and
Fernandez talked to J.S. about a murder he committed.
Fernandez showed J.S. the video and asked if he was
recognizable in it. J.S. recognized both Fernandez and Tak in the
video, but it was because he knew them well. The next day,
Fernandez told J.S. he “was on drugs, and he messed up” when
he shot “the Black kid” (i.e., Ward). Fernandez explained he
thought “the Black kid was saying something to Tak, so
[Fernandez] just . . . ran up on him and shot him.” J.S. testified
Fernandez’s gang had problems with African American gangs,
and if a perceived rival gang member challenges you or your
friends, you “[r]un up on them, shoot them, do whatever you gotta
do.” J.S. relayed Fernandez’s statements to fellow gang member
J.R., and explained Fernandez thought Ward was “hitting [Tak]
up.”4



3      J.S. had been a collector for the Mexican Mafia, and
testified against Fernandez and Tak under a grant of immunity
after being charged in an extortion case. Fernandez worked
under J.S. in the gang hierarchy.

4      “Hitting up” means asking what gang someone is from, and
is a challenge that will potentially lead to violence.




                                6
      3. Carjacking of J.P.

       On June 3, 2015, J.P. received a text from Peter Cha asking
if they could meet up and talk. The two men had a relationship in
which Cha would front J.P. marijuana and J.P. would later pay
Cha after selling the marijuana. Cha would usually give him 10
to 15 pounds of marijuana, valued at $1,400 to $2,000 a pound.
On this particular night, J.P. owed Cha between $7,000 and
$10,000.
       J.P. pulled into the parking lot of Piper’s Restaurant on
Western Avenue. He parked in the back area of the lot. Cha got
in the car and asked J.P. when he would be paid. While they were
talking, Tak opened the front passenger door and asked J,P. if he
wanted to smoke. Cha seemed to know Tak. Cha then got out of
the car, and Tak entered the car and pistol-whipped J.P.
Fernandez entered the backseat and hit J.P. several times. Tak
told J.P. “not to mess around” and this was not “a[n] [explitive]
game[.]”
       Fernandez told J.P. he now owed him the money he had
previously owed Cha. Tak pointed the gun at J.P. Fernandez
went through J.P.’s pockets and took his belt, money, and one of
his cell phones. Fernandez told J.P. they were going to keep his
car as collateral until he paid them the money he owed. Tak
reiterated this was not a joke and threatened to kill J.P.
       J.P. and Fernandez exited the car, and Tak drove away
with it. Fernandez gave J.P. a towel to wipe the blood off his face.
He told J.P. to go into the restaurant with him and another
associate, Rico Bandz. Once they were in the restaurant,
Fernandez again explained that J.P. now owed him the money,
not Cha. Fernandez also told J.P. he would be taxed $10,000 a
month because he knew where J.P. lived and where his girlfriend




                                 7
lived. Fernandez and Bandz hit J.P. and forced him to do shots
with people. J.P. took a cab home.
       J.P. reported the incident to the police. He told them he
remembered what the men looked like and could identify them.
He also said Fernandez was wearing an ankle monitor. J.P. later
identified Fernandez in a photographic six-pack. He also
identified Tak in a photographic lineup, with the comment:
“Looks like the carjacker but can’t a hundred percent say it’s
him.”5
       Several weeks later, police found J.P.’s car. The searching
officer found a cigarette near the buckle in the front seat. A
criminalist determined the DNA on the cigarette matched Tak.
She explained the DNA profile on the cigarette would occur in
one in two sextillion individuals.
       According to parole agent Jason Odgers, Fernandez was
placed on parole and fitted with an ankle monitor in 2012. On
June 3, 2015, Fernandez was wearing the ankle monitor. The
monitor recorded his location at 222 N. Western Avenue, the
address of Piper’s Restaurant, between midnight and 1:25 a.m.6

    B. Defense Case

     Fernandez called K.M. and Los Angeles Police Detective
Robledo as defense witnesses.7


5    J.P. identified both Fernandez and Tak in court as the
perpetrators.

6     Fernandez was not wearing the monitor on July 12, 2013,
the day Ward was killed.

7     Tak did not call any witnesses.




                                8
      K.M. was a crossing guard at Venice Boulevard and 12th
Street the day Ward was shot. She saw a young African
American man park in the 7-Eleven parking lot. Two men pulled
up in another car, then followed the African American man into
the 7-Eleven. The shooter, who was wearing a white T-shirt,
stuck his left hand through the driver’s side window with a gun
and shot.
      Detective Robledo interviewed K.M. telephonically. Robledo
recorded the interview. According to K.M., the shooter wore beige
shorts and had light skin. The other man with the shooter wore a
baseball cap and had brown skin. K.M. only saw the suspects
from the side and back, not the front. She could not tell if the
shooter was Hispanic or African American. She said the shooter
seemed somewhat tall.
      When Detective Robledo interviewed Fernandez, he noted
Fernandez weighed about 220 pounds and was about 5 feet, 11
inches, or 6 feet tall.

                         DISCUSSION

   I.    The trial court did not abuse its discretion in
         concluding Fernandez’s inculpatory statements
         were admissible

      Fernandez first argues the trial court abused its discretion
in admitting Fernandez’s inculpatory statements to various
informants under the declarations against penal interest
exception to the hearsay rule. Fernandez alternatively argues the
statements were inadmissible under Evidence Code section 352,
and trial counsel was ineffective in failing to object on this
ground. For the reasons discussed below, we reject these
contentions.




                                9
      A. Background

      At trial, Tak’s attorney objected to the admission of hearsay
statements Fernandez made to various informants. Fernandez
did not join the objection. The court overruled Tak’s objection,
concluding the statements were admissible under the
declarations against penal interest exception to the hearsay rule.
The court explained:

             “The Court had the opportunity to listen to the
      taped statements of the various witnesses and what
      they told the officers that Mr. Fernandez allegedly
      said.
             “It was to these witnesses, who were not agents
      of the police – it was out of custody, it was – these
      statements were allegedly made amongst friends or
      colleagues or whatever you wanted to call their
      relationship.
             “I did not see that there was any sort of passing
      the blame more towards Mr. Tak and then self-
      preservation for Mr. Fernandez. In fact, almost the
      opposite with regard to that.
             “So, the court is going to find, over counsel’s
      objection, that they are declarations against penal
      interest and they come in – and, therefore, the
      foundation with regard to trustworthiness has been
      established by the nature of the communications,
      who they were talking to, and what was said by way
      of involvement of various people.
             “The Court is going to allow it, under Evidence
      Code section 1230 . . . .”




                                10
      Witnesses L.V., C.Z., and J.S., all went on to testify that
Fernandez told them he shot and killed a young Black man he
believed was a Blood gang member. Although J.R. did not hear
the statements directly from Fernandez, he testified regarding
what J.S. told him – that Fernandez said he killed an African
American victim for “hitting Scar Face up[.]”

      B. General legal principles

      Hearsay is “evidence of a statement that was made other
than by a witness while testifying at the hearing and that is
offered to prove the truth of the matter stated.” (Evid. Code,
§ 1200, subd. (a).) It is inadmissible unless an exception to the
hearsay rule is satisfied. (Id., subd. (b).) One such exception
applies to statements made by a declarant that are against his or
her penal interest. (Evid. Code, § 1230.)8 “‘The proponent of such
evidence must show “that the declarant is unavailable, that the
declaration was against the declarant’s penal interest, and that
the declaration was sufficiently reliable to warrant admission
despite its hearsay character.”’ [Citation.]” (People v. Geier (2007)
41 Cal.4th 555, 584 (Geier).) “[E]ven when a hearsay statement


8     Evidence Code, section 1230 states: “Evidence of a
statement by a declarant having sufficient knowledge of the
subject is not made inadmissible by the hearsay rule if the
declarant is unavailable as a witness and the statement, when
made, was so far contrary to the declarant’s pecuniary or
proprietary interest, or so far subjected him to the risk of civil or
criminal liability, or so far tended to render invalid a claim by
him against another, or created such a risk of making him an
object of hatred, ridicule, or social disgrace in the community,
that a reasonable man in his position would not have made the
statement unless he believed it to be true.”




                                 11
runs generally against the declarant’s penal interest . . . , the
statement may, in light of circumstances, lack sufficient indicia of
trustworthiness to qualify for admission. [Citations.]” (People v.
Duarte (2000) 24 Cal.4th 603, 614.) Another exception to the
hearsay rule applies to party admissions. Under this exception,
“[e]vidence of a statement is not made inadmissible by the
hearsay rule when offered against the declarant in an action to
which he is a party in either his individual or representative
capacity, regardless of whether the statement was made in his
individual or representative capacity.” (Evid. Code, § 1220.)
       “‘[A] trial court has broad discretion to determine whether
a party has established the foundational requirements for a
hearsay exception.’ [Citation.]” (People v. Chhoun (2021) 11
Cal.5th 1, 44 (Chhoun).) We review the trial court’s decision to
admit the evidence for abuse of discretion. (See Geier, supra, 41
Cal.4th at p. 585.) Under this standard, we will not disturb the
trial court’s ruling unless it “‘“exercised its discretion in an
arbitrary, capricious, or patently absurd manner that resulted in
a manifest miscarriage of justice.”’ [Citation.]” (Ibid.)

      C. Analysis
         1. Fernandez has forfeited his Evidence Code
            section 1230 argument

     We first address Fernandez’s argument that the trial court
abused its discretion by admitting his inculpatory statements
under Evidence Code section 1230. As mentioned above, although
Tak objected to the admission of Fernandez’s statements on
hearsay grounds, Fernandez did not join in Tak’s objection or




                                12
object on any other ground.9 It makes sense that Fernandez
would not have objected because, as discussed below, his
statements were admissible against him as party admissions. By
not objecting in the trial court, Fernandez has forfeited his
argument that the statements were inadmissible under the
declarations against interest exception to the hearsay rule. (See
People v. Partida (2005) 37 Cal.4th 428, 433-434; Evid. Code,
§ 353, subd. (a).)

         2. Fernandez’s inculpatory statements were
            admissible under Evidence Code section 1220

       In addition to concluding Fernandez has forfeited his
Evidence Code section 1230 argument by failing to object in the
trial court, we note that because his statements were party
admissions, they were therefore admissible under Evidence Code
section 1220. Evidence Code section 1220 provides, in pertinent
part: “Evidence of a statement is not made inadmissible by the
hearsay rule when offered against the declarant in an action to
which he is a party . . . .” Because Fernandez made his
statements directly to L.V., C.Z., and J.S., those statements were
all admissible party admissions.
       With respect to the statements Fernandez made to J.S.,
which J.S. then related to J.R., Fernandez’s statements were
party admissions, and as to the second level of hearsay, J.S.’s
statements to J.R. were admissible prior consistent statements
under Evidence Code sections 1236 and 791. Regarding the
second level of hearsay, the following rule applies: “Evidence of a


9    On appeal, Tak has not challenged the admission of
Fernandez’s statements under Evidence Code section 1230.




                                13
previous statement made by a witness is admissible under the
prior consistent statement exception to the hearsay rule if there
has been an express or implied charge that the witness’s
testimony is recently fabricated and the prior consistent
statement was made before the motive for fabrication is alleged
to have arisen. (Evid. Code, §§ 1236, 791.)” (People v. Crew (2003)
31 Cal.4th 822, 843.)10
       As the trial court correctly noted, Fernandez’s statements
to J.S. were admissible party admissions, and J.S.’s statement to
J.R. were admissible prior consistent statements. J.S. made the
statements to J.R. (regarding what Fernandez had told J.S.) in
the summer of 2013. In 2013, J.S. was still a gang member. J.S.
made the statements to J.R. approximately five years before
entering the leniency agreement in which he agreed to testify
truthfully against Fernandez and Tak, and approximately four


10    Evidence Code section 1236 provides: “Evidence of a
statement previously made by a witness is not made inadmissible
by the hearsay rule if the statement is consistent with his
testimony at the hearing and is offered in compliance with
Section 791.”
      Evidence Code section 791 provides: “Evidence of a
statement previously made by a witness that is consistent with
his testimony at the hearing is inadmissible to support his
credibility unless it is offered after: [¶] (a) Evidence of a
statement made by him that is inconsistent with any part of his
testimony at the hearing has been admitted for the purpose of
attacking his credibility, and the statement was made before the
alleged inconsistent statement; or [¶] (b) An express or implied
charge has been made that his testimony at the hearing is
recently fabricated or is influenced by bias or other improper
motive, and the statement was made before the bias, motive for
fabrication, or other improper motive is alleged to have arisen.”




                                14
years before being arrested. When J.S. made the statements to
J.R., J.S. was not in custody, had no charges pending against
him, and had not been given immunity or leniency by any
government agency in exchange for testimony. Thus, at that
time, J.S. did not have a motive to fabricate the statements to
J.R. In 2019, J.S. testified at Fernandez and Tak’s trial. On cross-
examination, Fernandez’s attorney asked J.S. questions
suggesting that, because of the leniency agreement, J.S. had an
improper motive to fabricate his testimony that Fernandez had
made inculpatory statements to him. Once Fernandez’s attorney
did so, J.S.’s statements to J.R. became admissible prior
consistent statements under Evidence Code sections 1236 and
791.
       In sum, Fernandez’s inculpatory statements were
admissible against him as admissions under Evidence Code 1220,
and J.S.’s statements to J.R. were admissible prior consistent
statements.

         3. The evidence was admissible under Evidence
            Code section 352

       Fernandez next contends his inculpatory statements and
the informants’ testimony relaying those statements were
inadmissible under Evidence Code section 352.11 Fernandez has
forfeited this argument by failing to object in the trial court.


11     Evidence Code section 352 provides: “The court in its
discretion may exclude evidence if its probative value is
substantially outweighed by the probability that its admission
will (a) necessitate undue consumption of time or (b) create
substantial danger of undue prejudice, of confusing the issues, or
of misleading the jury.”




                                15
(People v. Alexander (2010) 49 Cal.4th 846, 905; see Evid. Code,
§ 353, subd. (a).) Even assuming the argument had not been
forfeited, and the trial court had been given an opportunity to
rule on section 352 objections, it would not have abused its
discretion by overruling them. We conclude the evidence was
admissible under Evidence Code section 352. Fernandez’s
statements and the informants’ testimony regarding those
statements were highly probative on the issue of Fernandez’s
guilt. The danger of undue prejudice, confusion of issues, or
misleading the jury did not substantially outweigh the evidence’s
probative value.12

   II.   Substantial evidence supports Fernandez’s
         murder conviction

      Fernandez next contends his murder conviction is
unsupported by substantial evidence because it was based
primarily on the “inherently unreliable” testimony of several
informants. We are not persuaded.
      In reviewing a judgment for sufficiency of the evidence, we
review the record in the light most favorable to the judgment to
determine if there is substantial evidence from which any
rational trier of fact could find each element of the crime beyond
a reasonable doubt. (Jackson v. Virginia (1979) 443 U.S. 307,
318-319 [99 S.Ct. 2781, 61 L.Ed.2d 560]; Staten, supra, 24
Cal.4th at p. 460.) We “presume in support of the judgment the


12    For this same reason, we reject Fernandez’s alternative
claim that trial counsel was ineffective by not objecting under
Evidence Code section 352. (See, e.g., People v. Thomas (1992)
2 Cal.4th 489, 531 [failure to make meritless objection does not
constitute ineffective assistance of counsel].)




                                16
existence of every fact that the trier of fact could reasonably
deduce from the evidence. [Citation.]” (People v. Medina (2009) 46
Cal.4th 913, 919.) “Because we must draw all inferences in
support of the judgment, defendant ‘bears an enormous burden’
when challenging the sufficiency of the evidence. [Citation.]”
(People v. Vasco (2005) 131 Cal.App.4th 137, 161.) We accord due
deference to the jury and do not substitute our own evaluation of
a witness’s credibility for that of the fact finder. (People v. Ochoa
(1993) 6 Cal.4th 1199, 1206 (Ochoa).)
       Applying these principles, we reject Fernandez’s sufficiency
argument. It is not this court’s role to second-guess the jury’s
credibility determinations. (Ochoa, supra, 6 Cal.4th at p. 1206;
see also United States v. Larios (9th Cir. 1981) 640 F.2d 938, 940
[“The testimony of one witness, even that of an informant, is
sufficient to uphold a conviction.’ [Citations.]”].)

   III.   Three of Fernandez’s prior serious felony
          conviction enhancements must be stricken

      With respect to Fernandez, the trial court imposed two
prior serious felony conviction enhancements on counts one, two,
and five, respectively. The parties agree that one of those
enhancements must be stricken on each count. We agree with the
parties.
      The district attorney alleged Fernandez sustained two prior
serious felony convictions (§ 667, subd. (a)(1)) for separate
robbery convictions charged in the same case (no. BA281428).
Those two robbery convictions also had the same date of
conviction, May 26, 2005. Section 667, subdivision (a)(1) provides:
“Any person convicted of a serious felony who previously has been
convicted of a serious felony in this state or of any offense




                                 17
committed in another jurisdiction which includes all of the
elements of any serious felony, shall receive, in addition to the
sentence imposed by the court for the present offense, a five-year
enhancement for each such prior conviction on charges brought
and tried separately . . . .” (Italics added.) “[T]he requirement in
section 667 that the predicate charges must have been ‘brought
and tried separately’ demands that the underlying proceedings
must have been formally distinct, from filing to adjudication of
guilt.” (In re Harris (1989) 49 Cal.3d 131, 136.)
       Because Fernandez’s two prior robbery convictions were not
brought and tried separately, but rather were adjudicated in a
single proceeding, the imposition of two enhancements on counts
one, two, and five was an unauthorized sentence. We therefore
vacate one of the two section 667, subdivision (a)(1)
enhancements imposed on counts one, two, and five, resulting in
a reduction of Fernandez’s sentence by 15 years.

   IV.   Either Fernandez’s robbery or carjacking
         conviction must be stayed under section 654

       Fernandez contends the trial court violated section 654 by
imposing consecutive sentences on counts five (robbery) and two
(carjacking). The Attorney General disagrees. The question is
close. On balance, Fernandez has the better argument. Thus, on
remand, the trial court is ordered to stay sentencing on one of
those two counts.

   A. Background

       The jury found Fernandez guilty of robbing and carjacking
J.P. In its sentencing memorandum, the prosecution argued the
trial court should stay sentencing on count five under section 654.




                                18
At sentencing, the trial court disagreed, stating: “I believe that
count [five] is not a 654 issue. I think there were two totally
separate crimes with regard to the robbery [: 1] defendant going
through his pockets and [2] assisting [in] taking the car.”

   B. Analysis

       Section 654, subdivision (a) provides: “An act or omission
that is punishable in different ways by different provisions of law
shall be punished under the provision that provides for the
longest potential term of imprisonment, but in no case shall the
act or omission be punished under more than one provision . . . .”
“The proscription against double punishment in section 654 is
applicable where there is a course of conduct which violates more
than one statute and comprises an indivisible transaction
punishable under more than one statute within the meaning of
section 654.” (People v. Bauer (1969) 1 Cal.3d 368, 376 (Bauer).)
       Bauer is controlling here. In Bauer, three elderly women
resided together in a house in Ventura. (Bauer, supra, 1 Cal.3d at
p. 372.) Bauer and another man rang the doorbell and introduced
themselves as gas company maintenance men who wished to
check the stove. (Ibid.) After gaining admittance, Bauer drew a
revolver and his accomplice a knife. (Ibid.) The men then tied up
and blindfolded the women. (Ibid.) Bauer and the other man
spent the next two hours ransacking the house and carrying the
loot to the garage. (Ibid.) The loot included numerous items of
personal property from each woman and several credit cards.
(Ibid.) After looting the house, Bauer and his accomplice drove
away in one of the women’s cars. (Ibid.) The jury convicted Bauer
of burglary, robbery, grand theft, and automobile theft. (Id. at p.
371.) The court imposed concurrent sentences for robbery and




                                19
auto theft. (Id. at pp. 371-372.) It did not sentence Bauer on the
burglary and grand theft counts. (Id. at p. 372.)
       In the Supreme Court, Bauer argued either the robbery or
car theft sentence should be stayed under section 654. (Bauer,
supra, 1 Cal.3d at p. 375.) The Supreme Court agreed. It
explained: “The divisibility of a course of conduct depends upon
the intent and objective of the actor, and if all the offenses are
incident to one objective, the defendant may be punished for any
one of them but not for more than one. [Citations.]” (Id. at p.
376.) “Under this principle, the taking of several items during the
course of a robbery may not be used to furnish the basis for
separate sentences.” (Id. at pp. 376-377.)
       Bauer compels reversal here. Fernandez harbored one
intent and objective – to take whatever property J.P. had that
was of value. (See Bauer, supra, 1 Cal.3d at p. 376.) He and Tak
took J.P.’s belt, cash, phone, and car during one indivisible
transaction. “[W]here a defendant robs his victim in one
continuous transaction of several items of property, punishment
for robbery on the basis of the taking of one of the items and
other crimes on the basis of the taking of the other items is not
permissible.” (Id. at p. 377.)
       In support of its argument that the trial court did not err
under section 654, the Attorney General cites People v.
Capistrano (2014) 59 Cal.4th 830 (Capistrano), overruled on
another ground in People v. Hardy (2018) 5 Cal.5th 56, 104. In
Capistrano, “[d]efendant and his cohorts confronted the victims
at two points.” (Id. at p. 887.) “They first accosted them at their
cars and then again, inside the victims’ residences when they
demanded the victims’ money and property.” (Ibid.) The Supreme
Court noted: “Had defendant simply intended to commit a




                                20
carjacking, he could have done so at the initial point of contact.”
(Ibid.) “The evidence reveal[ed], however, that defendant had
another, distinct purpose—to rob (and commit other crimes)
inside the victims’ homes.” (Ibid.) On these facts, the Supreme
Court concluded: “The elevation of the threat to the victims by
forcing them into their homes where defendant committed
additional crimes amount[ed] to a separate criminal objective.
[Citation.]” (Ibid.) Accordingly, the court found “no error in the
trial court’s refusal to stay the sentence on the carjacking
counts.” (Ibid.)
       The facts of Fernandez’s case are different from Capistrano
and more analogous to Bauer for purposes of section 654. In
Capistrano, unlike in Fernandez’s case, the defendant initiated a
carjacking outside the victims’ homes, elevated the threat to the
victims by forcing them into their homes where he robbed them,
then drove away in the victims’ cars. (Capistrano, supra, 59
Cal.4th at pp. 841-843, 887.) Here, in contrast with Capistrano,
there was no elevation of threat based on a movement to a
different location and the application of another threat at that
location. Fernandez’s case is closer to Bauer, which involved a
single threat at one location, as well as the taking of multiple
items of property during one indivisible transaction.
       For these reasons, the trial court is directed to stay either
Fernandez’s robbery or carjacking sentence pursuant to section
654.

   V.    Fernandez’s sentence was not arbitrary, unjust, or
         an abuse of discretion

     Fernandez next challenges the trial court’s denial of his
motion to strike the firearm enhancement and strike priors,




                                 21
arguing the sentence imposed (150 years to life) was arbitrary,
unjust, and an abuse of discretion. We reject this contention for
the reasons discussed below.

   A. Background

      Before sentencing, Fernandez filed a motion asking the
court to strike his strike priors under People v. Superior Court
(Romero) (1996) 13 Cal.4th 497 (Romero) and section 1385. He
also asked the court to exercise its discretion to strike the section
12022.53, subdivision (d) gun enhancement attached to the
murder conviction.13 He argued the 2005 prior strikes were
remote and imposing them would be an unnecessary punishment.
He similarly argued it would be unnecessary to impose the gun
enhancement. In court, Fernandez submitted on the written
motion.
      The court acknowledged the priors were from 2005, but
noted Fernandez had not been released from parole until 2012,
after which he committed the Ward murder in 2013 and the
robbery and carjacking of J.P. in 2015. The court also noted
Fernandez had receiving stolen property and firearm convictions
from 2016 and a federal drug case from 2017. The court therefore
rejected Fernandez’s remoteness argument and denied the
motion. The court sentenced Fernandez as a Third Strike
offender for his murder, robbery, and carjacking convictions. The
court also imposed the firearm enhancement.



13     Section 12022.53, subdivision (h) states: “The court may, in
the interest of justice pursuant to Section 1385 and at the time of
sentencing, strike or dismiss an enhancement otherwise required
to be imposed by this section . . . .”




                                 22
   B. Analysis

       “‘A trial court’s decision to impose a particular sentence is
reviewed for abuse of discretion and will not be disturbed on
appeal “unless its decision is so irrational or arbitrary that no
reasonable person could agree with it.”’ [Citation.]” (People v.
Nicolas (2017) 8 Cal.App.5th 1165, 1182 (Nicolas); see also People
v. Carmony (2004) 33 Cal.4th 367, 373-375 (Carmony).) “[I]n
ruling whether to strike or vacate a prior serious and/or violent
felony conviction allegation or finding under the Three Strikes
law[ ] . . . ‘in furtherance of justice’ pursuant to Penal Code
section 1385(a), or in reviewing such a ruling, the court in
question must consider whether, in light of the nature and
circumstances of his present felonies and prior serious and/or
violent felony convictions, and the particulars of his background,
character, and prospects, the defendant may be deemed outside
the scheme’s spirit, in whole or in part, and hence should be
treated as though he had not previously been convicted of one or
more serious and/or violent felonies.” (People v. Williams (1998)
17 Cal.4th 148, 161.)
       Applying these principles, we conclude the sentence the
trial court imposed was not an abuse of discretion. The
circumstances surrounding Fernandez’s crimes show a troubling
disregard for the safety and well-being of others, supporting the
court’s decision to impose sentence on the strike priors and
firearm enhancement. Additionally, the court did not abuse its
discretion by rejecting Fernandez’s argument that the strike
priors were sufficiently remote to justify granting the Romero
motion. As the court correctly pointed out, after being paroled in
2012 for crimes from 2005, Fernandez murdered Ward in 2013
and robbed and carjacked J.P. in 2015. He also had state and




                                23
federal cases brought against him in 2016 and 2017. Given the
circumstances of Fernandez’s current offenses and his criminal
history, we conclude the sentence imposed was not arbitrary,
capricious, or irrational. (See, e.g., People v. Cole (2001) 88
Cal.App.4th 850, 873-874 [trial court did not abuse its discretion
in denying Romero motion based on defendant’s lengthy criminal
history and the timing and nature of the offenses].)14

   VI.   Tak’s sentence was not an abuse of discretion

      Tak argues the trial court abused its discretion by imposing
the maximum possible sentence. In particular, he challenges the
court’s decisions to (1) not strike the firearm enhancement
attached to the carjacking conviction; and (2) impose the upper
term for the carjacking conviction. We conclude the court did not
abuse its discretion.

      A. Background

       The jury convicted Tak of carjacking and being an
accessory after the fact to murder. The jury also found true the
allegation that Tak personally used a firearm in the commission
of the carjacking. (§ 12022.53, subd. (b).)
       At sentencing, Tak noted that he did not have an extensive
criminal record and had never been in prison. He therefore asked
that the trial court sentence him to a middle or lower term for the
carjacking. He also asked the trial court to exercise its discretion



14    To the extent Fernandez suggests in his opening brief that
his sentence violated the constitutional ban on cruel and unusual
punishment, we reject this contention.




                                24
to strike the firearm enhancement based on his age and criminal
history.
       In support of its argument that the firearm enhancement
should be imposed, the prosecution noted Tak hit and injured J.P.
with the gun, and the enhancement could apply merely if Tak
had pointed it at J.P. The prosecution also noted Tak had a
record of possessing firearms. Tak’s attorney responded that Tak
did not fire the gun and J.P. did not need to be hospitalized. With
respect to the carjacking term, the prosecution submitted to the
court’s discretion.
       The court noted Tak (1) had been convicted of brandishing
a firearm at age 13; (2) ran away with Fernandez when Ward was
murdered in 2013, continuing down a criminal path rather than
going to the police; (3) was convicted of marijuana possession in
Texas in 2015; (4) played a major role in the attack on J.P.,
playing the role of enforcer; (5) was found in possession of an
assault weapon in 2016; and (6) was found in possession for sale
of five pounds of a controlled substance in 2017. The court
therefore concluded although Tak had not been to state prison,
his prior record was not minimal. The court also noted Tak was a
gang member who played an instrumental role in the current
offenses. For these reasons, the court declined to strike the
firearm enhancement. The court selected the upper term for the
carjacking because Tak’s criminal conduct had been escalating in
violence and J.P. was particularly vulnerable.
       The court thus imposed the maximum possible sentence,
consisting of a 9-year upper term for the carjacking conviction, 10
years for the gun enhancement, and 8 months (one-third the
middle term) for the accessory conviction.




                                25
      B. Analysis

       We review Tak’s sentence for abuse of discretion and do not
reverse unless the trial court’s decision was “‘“so irrational or
arbitrary that no reasonable person could agree with it.”’
[Citation.]” (Nicolas, supra, 8 Cal.App.5th at p. 1182; see also
Carmony, supra, 33 Cal.4th at pp. 373-375.) Applying this
deferential standard, we affirm Tak’s sentence. The court acted
well within its broad discretion when it declined to strike the
firearm enhancement in light of Tak’s criminal history and his
misconduct in the current offenses. The court likewise did not
abuse its discretion by imposing the upper term for Tak’s
carjacking conviction. “[A] single valid factor in aggravation is
sufficient to justify an upper term. [Citation.]” (People v. Forster
(1994) 29 Cal.App.4th 1746, 1759.) As previously noted, when
imposing the upper term, the court properly noted Tak’s prior
convictions had been increasing in seriousness and J.P. was
particularly vulnerable. (See Cal. Rules of Court, rule 4.421(a)(3)
& (b)(2).)




                                26
                        DISPOSITION

       The case is remanded to the trial court. On remand, the
trial court shall vacate one of the two section 667, subdivision
(a)(1) enhancements imposed on counts one, two, and five,
resulting in a reduction of Fernandez’s sentence by 15 years.
Additionally, the trial court shall stay Fernandez’s sentence on
either count two or count five pursuant to section 654. The
judgments are otherwise affirmed. The clerk of the superior court
is directed to prepare an amended abstract of judgment for
Fernandez and forward it to the Department of Corrections and
Rehabilitation.

  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




     CURREY, J.



     We concur:




     MANELLA, P.J.




     WILLHITE, J.




                               27